Citation Nr: 1107630	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for kidney problems/renal 
failure (now being claimed as condition manifested by 
proteinuria).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2008, a statement of the case 
was issued in September 2008, and a substantive appeal was 
received in October 2008.   

The Board notes that the May 2008 rating decision included a 
denial of service connection for insomnia.  In his July 2008 
notice of disagreement, the Veteran stated that he wanted to 
change his insomnia claim to a claim for sleep apnea.  He 
indicated that the claim for sleep apnea was a "new" claim.  
However, the September 2008 statement of the case combined the 
claims by listing it as one of service connection for "insomnia 
(now being claimed as sleep apnea)."  In a February 2009 
correspondence, the Veteran once again indicated that he wanted 
the two issues to be separate.  He withdrew the issue of 
entitlement to service connection for insomnia, and he claimed 
service connection for sleep apnea (stating that it is a new 
claim not related to his claim for insomnia).  In April 2009, the 
RO recognized the request to have sleep apnea as a separate 
claim.  Consequently, the RO issued Veterans Claims Assistance 
Act of 2000 (VCAA) notice in May 2009; and issued a rating 
decision in June 2009.  The Veteran failed to file a notice of 
disagreement in response to the June 2009 rating decision. 

By rating decision in April 2009, the RO denied a claim of 
entitlement to service connection for diabetes.  The Veteran did 
not file a notice of disagreement to that determination.

The Board finds that the only issue properly in appellate status 
is entitlement to service connection for kidney problems/renal 
failure (now being claimed as condition manifested by 
proteinuria).




FINDING OF FACT

Kidney problems/renal failure was not manifested during the 
Veteran's active duty service or for years after service, nor is 
it otherwise related to service, to include as secondary to Agent 
Orange exposure or a service connected disability.  


CONCLUSION OF LAW

Kidney problems/renal failure was not incurred in or aggravated 
by the Veteran's active duty service; it may not be presumed to 
have been incurred in or aggravated by such service, and it is 
not secondary to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated March 2008.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
kidney problems/renal failure.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels 
that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the evidence of records fails to 
suggest that kidney problems/renal failure, first reported years 
post service, had their onset in service or are otherwise related 
thereto.  To the extent the Veteran claims causation by exposure 
to herbicides, as a layperson he is not competent to render such 
a nexus opinion, and he has not submitted any medical evidence 
suggesting such a nexus. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001). Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.

The service treatment records do not show any findings attributed 
to a kidney problems/renal failure.  The Veteran underwent normal 
examinations in November 1971, August 1977, and April 1985; and a 
normal separation examination in May 1991.  Urinalysis was normal 
at all examinations.  In conjunction with the May 1991 separation 
examination, the Veteran completed a Report of Medical History in 
which he stated that he had albumin in urine as tested by 
insurance company.  The examiner stated that current urinalysis 
was normal and that there was no proteinuria.  In April 1991 
(four months before separation from service), the Veteran 
completed a Dental health questionnaire in which he indicated, by 
checked box, that he did not have any kidney problems or 
diabetes.  

A May 1996 treatment note (five years after service) states that 
the Veteran reported high albumin in his urine.  Much of the 
treatment report is illegible; but it does appear that he was 
diagnosed with proteinuria.  He was diagnosed with in again in 
May 2002 (11 years after service).  

The lack of any post-service treatment records until May 1996 is 
probative to the issue of chronic disability.  The United States 
Court of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

The Board finds that without any medical evidence of a kidney 
disability in service or for five years after service, and with 
no medical opinion linking his current disability to service, 
service connection for a kidney disability is not warranted on a 
direct basis.

The Veteran also contends that he is entitled to service 
connection for kidney problems/renal failure on a presumptive 
basis, due to presumed Agent Orange exposure during his time 
spent in Vietnam.  

The Board notes that kidney problems/renal failure is not listed 
as one of the disabilities for which presumptive service 
connection can be granted under 38 C.F.R. § 3.307(a)(6).  The 
Veteran has therefore argued that his kidney disability is 
secondary to his diabetes mellitus; and that his diabetes 
mellitus should be presumptively service connected.  As noted 
earlier service connection for diabetes mellitus was denied by 
way of an April 2009 rating decision.  Consequently, service 
connection for kidney problems/renal failure cannot be granted as 
secondary to diabetes mellitus.  

Regarding presumptive service connection based on exposure to 
Agent Orange, the Veteran was in the Navy and there is no 
evidence that he stepped foot in Vietnam.  Without sufficient 
credible evidence that the Veteran stepped foot in Vietnam, 
exposure to in-service herbicides may not be presumed.  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Moreover, the claimed kidney 
disability/renal failure are not included among the presumptive 
diseases. 

The Board recognizes that in January 2010 and June 2010, VA 
issued documents, "Compensation and Pension Bulletins" that 
listed information regarding vessels identified as traveling in 
the "brown waters" of the Republic of Vietnam.  These documents 
(along with the Federal Circuit holding in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) allow for those Veterans traveling in 
the "brown waters" of the Republic of Vietnam to be presumed to 
have been exposed to Agent Orange.  

Based on the March 2008 response from the service department, the 
RO found that there is no conclusive proof of in-country service.  
The service department noted that the Veteran served aboard the 
USS Mount McKinley from February 8, 1969 to February 21, 1969; 
March 2, 1969 to March 23, 1969; March 31, 1969 to April 1, 1969; 
April 14, 1969 to April 24, 1969; May 14, 1969 to May 30, 1969; 
June 5, 1969 to June 13, 1969; June 25, 1969 to July 22, 1969; 
and that he served on the USS Saratoga from August 13, 1972 to 
August 23, 1972; September 2, 1972 to September 19, 1972; 
September 29, 1972 to October 21, 1972; October 25, 1972 to 
October 26, 1972; November 3, 1972 to December 8, 1972; December 
18, 1972 to January 8, 1973; and January 13, 1973 to January 19, 
1973, which was in the official waters of the Republic of 
Vietnam.  There is no evidence that either the USS Mount McKinley 
or the USS Saratoga ever travelled in the "brown waters" of the 
Republic of Vietnam.  

In sum, the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for kidney problems/renal failure must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


